EXHIBIT 14.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Northcore Technologies Inc. Under date of March 31, 2011, we reported on the consolidated balance sheets of Northcore Technologies Inc. as of December 31, 2010 and the related consolidated statement of operations and comprehensive loss, deficit and cash flows for the year then ended, as included in the annual report on Form 20-F. In connection with our audits of the aforementioned consolidated financial statements, we also audited the related consolidated financial statement schedule as listed in Exhibit 15.1. This financial statement schedule is the responsibility of the Company’s management. Our responsibility is to express an opinion on this financial statement schedule based on our audit. In our opinion, the financial statement schedule, when considered in relation to the consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 31, 2011
